Stephens, J.
Under the ruling of the Supreme Court in answer to questions certified to it in this case (Travelers Ins. Co. v. Hurt, 176 Ga. 153, 167 S. E. 175), the award of the industrial commission, allowing increased compensation upon an application for compensation upon the ground that the claimant had suffered a change in condition as provided in section 45 of the workmen’s compensation act, was contrary to law; and the judge of the superior court erred in affirming the award.

Judgment reversed.


JenJcins, P. J., and Sutton, J., concur.